Citation Nr: 1107274	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to April 
1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In February 2010, the Veteran 
testified at a videoconference hearing before the undersigned; a 
transcript of that hearing is of record.  This matter was before 
the Board in April 2010 when it was remanded for additional 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the period of the appeal, the evidence demonstrates that the 
Veteran's lumbosacral strain has been manifested by limitation of 
motion with pain on motion; flexion of the lumbar spine to 65 to 
90 degrees, and mild to moderate muscle spasm, without objective 
evidence of ankylosis of the thoracolumbar spine, a separate 
neurological disability, or incapacitating episodes of 6 weeks or 
more in the past 12 months.


CONCLUSION OF LAW

For the period of the appeal, the criteria for a rating in excess 
of 40 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.49, 4.71a, Diagnostic Code 5237 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in December 2006, before the initial 
adjudication of the claim.  Additional VCAA letters were provided 
to the Veteran dated in September 2008 and July 2009. 

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The December 2006 letter provided this notice.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  VA examinations were conducted in January 
2007, April 2008, August 2009 and August 2010, and medical 
evidence as to the current severity of the disability was 
obtained.  

Under the circumstances, the Board finds no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating the claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic 
Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, 
Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or 
segmental instability; Diagnostic Code 5240, Ankylosing 
spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic 
Code 5242, Degenerative arthritis of the spine; are rated under 
the following general rating formula for diseases and injuries of 
the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5236 to 5242 
(2010).  

A spine disability with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease is rated as 
follows. 

A 10 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis 
of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5236 to 5242 (2010).  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.


Note (2): For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2010).

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.

A 60 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Diagnostic Code 5243 defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

Historically, the Veteran's service treatment records note that 
he was seen for complaints of back pain.  Following service, 
private treatment records note treatment for chronic traumatic 
fibromyositis with sciatica.  An October 1957 rating decision 
granted service connection for chronic lumbosacral strain.  The 
Veteran's low back disability is currently rated 40 percent 
disabling.

An April 2008 VA examination report notes the Veteran's 
complaints of intermittent low back pain.  He denied any 
radiation of pain, weakness, stiffness, fatigability, numbness, 
or incapacitating episodes.  He reported using a back brace 
during flare-ups.  On examination, the Veteran had a mildly 
antalgic gait.  He did not use a cane crutches, or walker for 
ambulation.  There was no pain, tenderness, or muscle atrophy on 
examination.  There was mild loss of lumbar lordosis and mild 
paravertebral spasm.  Range of motion of the lumbar spine was: 
forward flexion from zero to 70 degrees with pain at 60 degrees; 
extension from zero to 20 degrees with pain at 10 degrees; 
lateral flexion from zero to 30 degrees with pain at 20 degrees 
bilaterally; and rotation from zero to 45 degrees with pain at 30 
degrees bilaterally.  There was no additional limitation of 
motion with repetitive use times three.  The examiner opined that 
there would be an additional 80 percent limitation of function 
with flare-ups.  Muscle tone and muscle strength were normal.  
There were no sensory deficits.

An August 2009 VA examination report notes the Veteran's 
complaints of constant low back pain.  He reported using a cane 
but did not have one at the examination.  He denied any radiation 
of pain to the lower extremities, incapacitating episodes, flare-
ups of pain, or genitourinary complaints related to his lumbar 
spine.  Examination revealed mild to moderate antalgic gait.  
Range of motion of the lumbar spine was: forward flexion from 
zero to 70 degrees with pain at 60 degrees; extension from zero 
to 30 degrees with pain at 20 degrees; lateral flexion from zero 
to 30 degrees with pain at 20 degrees bilaterally; and rotation 
from zero to 30 degrees with pain at 20 degrees bilaterally.  
Pain and spasms were moderate; there was no weakness.  Neurologic 
examination was normal.  

An August 2010 VA examination report notes the Veteran's ongoing 
complaints of low back pain.  He also complained of radiation of 
pain into the right lower extremity.  The examiner noted that the 
Veteran had recently suffered a stroke which left him with 
residual right-sided weakness.  The Veteran reported using a back 
brace and a cane.  He denied any flare-ups of pain or any 
incapacitating episodes.  On examination, the lumbar spine was 
mildly tender.  There was no erythema, ecchymosis, or edema.  
Range of motion of the lumbar spine was: forward flexion from 
zero to 65 degrees with pain at 60 degrees; extension from zero 
to 20 degrees without pain; lateral flexion to the right from 
zero to 20 degrees with pain at 15 degrees; lateral flexion to 
the left from zero to 30 degrees with pain at 25 degrees; 
rotation to the right from zero to 10 degrees without pain; and 
rotation to the left from zero to 20 degrees without pain.  There 
was no additional limitation of motion with repetitive use times 
three.  Mild pain and spasms were noted.  Neurologic examination 
was slightly limited due to the Veteran's recent stroke; however, 
the examiner opined that any right-sided weakness was likely due 
to the stroke (rather than the lumbar spine disability).

VA outpatient treatment records dated from 2008 to 2010 note that 
the Veteran was seen for various complaints, including back pain.  
No findings of ankylosis of the lumbar spine, neurological 
symptoms related to the low back, or incapacitating episodes of 
back pain were noted.

Based on the foregoing medical evidence, the Board finds that the 
evidence does not show that the Veteran's low back disorder was 
manifested by symptomatology that more nearly approximates the 
criteria for the next higher rating, that is, 50 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine, at any point during the appeal period.  

In order for a rating in excess of 40 percent to be assigned 
under the rating criteria, the evidence must establish 
unfavorable ankylosis of the entire thoracolumbar spine or the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2010).  

For this period, there is no indication of unfavorable ankylosis 
of the entire thoracolumbar spine.  The VA examination reports 
indicate that the Veteran had forward flexion of the 
thoracolumbar spine from 65 to 90 degrees.  

The Board has considered additional functional limitation due to 
factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  There 
is no basis for the assignment of additional disability due to 
pain, weakness, fatigability, weakness or incoordination.  

The VA examination reports indicate that the Veteran had pain 
with the range of motion of the lumbar spine but this limited 
motion does not amount to ankylosis of the spine.  There is no 
evidence of any additional limitation of motion due to pain, 
spasm, weakness, fatigue, lack of endurance, or tenderness.  
There was no additional limitation of motion on repetitive use.  
Pain was considered with the range of motion testing.  Further, 
the VA examiners noted that there was no gross atrophy.  

The Board finds that the limitation of motion and functional loss 
due to pain is contemplated in the 40 percent rating.  The 
medical evidence establishes that the Veteran still has motion of 
the lumbar spine and is still able to ambulate despite the lumbar 
spine disability.  Any functional loss due to pain or other 
symptoms does not amount to ankylosis at this time.  Based on the 
objective medical evidence of record, there is no basis for the 
assignment of additional disability due to pain, weakness, 
fatigability, weakness, or incoordination, and the Board finds 
that the assignment of additional disability pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.  

The medical evidence does not show that the Veteran's lumbar 
spine disability has been productive of incapacitating episodes 
(as defined above) of at least 6 weeks during a 12 month-month 
period so as to warrant an increased rating under Diagnostic Code 
5243.  In fact, during the 2007, 2008, 2009 and 2010 VA 
examinations, the Veteran denied any incapacitating episodes 
whatsoever.  Moreover, the medical evidence of record shows no 
associated objective neurologic abnormalities which could be 
rated separately, under an appropriate diagnostic code.  

There are no other potentially applicable rating criteria that 
would provide for an increased rating for the period at issue.  
The Board has considered the Veteran's contentions as well as the 
evidentiary equipoise rule in reaching this decision but has 
determined that it does not apply because the preponderance of 
the evidence is against this claim.  Accordingly, it must be 
denied.  

The Board also finds that a staged rating is not warranted in 
this case.  The Board has examined the record and finds that the 
40 percent evaluation is warranted for the service-connected 
lumbar spine disability for the entire appeal period.  

The medical evidence shows that the disability has remained 
essentially constant over the entire period with findings of 
severe limitation of motion without objective evidence of 
ankylosis of the lumbar spine or incapacitating episodes.  
Accordingly, a staged rating under Hart is not warranted.

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected lumbar spine disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  There is no objective evidence 
showing that the service-connected lumbar spine disability alone 
has resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned 40 percent rating).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thun; supra.  

Thus, the service-connected low back disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. § 
3.102).  However, as the preponderance of the evidence is against 
this claim, that rule does not apply.  The claim must be denied.


ORDER

Entitlement to a rating in excess of 40 percent for lumbosacral 
strain is denied.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


